Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Remarks
This Office Action fully acknowledges Applicant’s remarks filed on January 28th, 2021.  Claims 1-9 and 16-21 are pending.  Claims 1-8 and 19-21 are withdrawn from consideration.  Claims 10-15 are canceled.  Claims 16-21 are newly added.  Claims 9 and 16-18 are under examination.

Election/Restrictions
Claims 1-8, and 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-8, and 19-21, as amended in the independent claim 1, define an automatic analyzer and its constituent architecture that is distinct from the originally presented and elected Claim 1, , in which the originally presented and elected claim 1 provided a standard solution for use in an automated analyzer, and wherein the claim was drawn to the positive element of a standard solution/insoluble carrier as claimed therein.  Herein, claims 1-8, and 19-21 do not positively provide the standard solution/insoluble carrier; the recitation thereto such element amounts to a narrative discussion within a conditional process recitation and the standard solution/insoluble carrier is not a positive element of the claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for claims 1-8 and 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the standard are indefinitely defined herein.
Claim 9 recites “…an insoluble carrier at a concentration at which transmittance is in a range of 10% to 50% when the standard solution is dispensed to the cell, when the light source uses a radiation light having a wavelength of 700nm”  
Such recitation is indefinitely defined as it is know that transmittance of a liquid varies depending on optical path length and the applied wavelength of light.  Herein, the claim does not define either of the optical path length and the applied wavelength. 
Herein, an conditional/optional recitation is provided to “when the light source uses a radiation light having a wavelength of 700nm.”  As discussed, the recitation itself 
Further, the claimed method does not particularly establish such irradiation from the light source and through the cell containing the standard solution as being done across the recited optical path length of 5mm, as the present discussion to this path length is merely provided within the properities of the standard solution (which are indefinitely defined herein).
It is unclear what insoluble carriers and coincident concentrations thereof are afforded and excluded by way of the present recitations of the claims. 

It is noted that pars. [0029,0034] of Applicant’s specification describe utilizing a cell having an optical path length of 5 millimeters and a wavelength of applied light as 700nm in measuring the transmittance in the cell.
By this, does Appiclant intend to previously recite in the claim that the provided cell has an optical path length of 5 mm, and provide an active step of irradiating, with the light source, light having a wavelength of 700nm to the cell?
 It remains that further clarification is required with respect to the standard solution itself with insoluble carrier.
Examiner further notes that such “adjusting” provided in claim 9 is indefinitely defined as it is predicated on both an indefinite recitation and an optional/conditional 
Clarification is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 9 and 16 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogi et al. (US 2014/0220705), hereafter Yogi, in view of Ziege et al. (USPN 5,100,805), hereafter Ziege.
Yogi discloses an automated analyzer and analyzing method (abstract; figs.5&6 and accompanying disclosure, for example), and discloses a standard solution comprising an insoluble carrier (e.g. latex particles) at a concentration at which transmittance is in a range of 10% to 50% when the standard solution is dispensed to the cell in as much claimed herein (Yogi discloses that the reaction solution contains latex particles at a concentration at which the absorbance to irradiation light having a wavelength of 0.7 micrometers is 0.25 abs to 1.10 abs, which provides for a coincident transmittance via the relationship between absorbance and transmittance to show that a range of 10% to 50% transmittance is found, and in a range of 18% to 40% as in claim 2, and in a range of 22.4% to 31.6% in claim 3) (pars. [0016-0018,0028-0053], figures, for example).  Yogi discloses such an optical cell (see fig. 6, for example).  With regard to claim 5, Examiner asserts that there exists a solvent that is within +/- 25% of a specific gravity of the insoluble carrier in as much as recited and required herein, and 
Yogi does not specifically disclose adjusting the light quantity of the light source as in claim 9.
Ziege discloses a quantitative immunoassay system and methods for agglutination assays (abstract).  Ziege discloses that the methodology includes a microcontroller 62 in which the light source is operated to interrogate a standard test cuvette with a suspension of particles which has a known and predictable scattering of light, and the scattering light is detected at a detector and such measurement is compared with the standard stored in the system, and from there the light quantity is adjusted by light intensity control 86 to correct for deviations and provide a predetermined value to that of the standard stored in the system (lines 19-47, col. 13, figures, for example).
It would have been obvious to one of ordinary skill in the art to modify Yogi to include adjusting the light quantity of the light source such that the detector outputs a predetermined value such as taught by Ziege in order to provide for a calibration operation that assures that the presently-operated system is being applied in a proper fashion so as assure proper operation and avoid unnecessary noise and inaccuracies arising in subsequent measurement assays.  Examiner further notes that such “adjusting” provided in claim 9 is indefinitely defined as it is predicated on both an .

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogi in view of Ziege as applied to claims 9 and 16 above, and further in view of Bowsher et al. (US 2011/0294228), hereafter Bowsher.
Yogi/Ziege does not specifically disclose a solvent in the standard solution is a glycerin aqueous solution containing 15% to 25% by weight of glycerin, and wherein the standard solution further comprises a surfactant.
Bowsher discloses devices for the rapid detection of analytes in solutions (abstract).  Bowsher discloses that the reagent solution incorporates a detergent as Triton X-100 (non-ionic surfactant and likewise disclosed by Applicant see par. [0057] of pre-grant publication US 2019/0025192) to prevent contamination, and the solution includes a stabilizing agent such as glycerol as a solvent (pars. [0039,0040], for example).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 16-18 have been considered but are moot in view of the amendments made to the claims.
As discussed above, claims 9 and 16 are herein rejected under 35 USC 103 as being unpatentable over Yogi in view of Ziege.
While Applicant traverses the rejection, Examiner asserts that such “adjusting” provided in claim 9 is indefinitely defined as it is predicated on both an indefinite recitation and an optional/conditional recitation by way of the above-discussion with respect to the recitation of the dispensed standard solution and such lacking irradiation/optical path length, and such application is not actively required herein.  Furthermore, as discussed above, Yogi provides an insoluble carrier in as much as positively claimed herein, wherein it is further noted that Yogi discusses such latex particles with concentration/absorbance with respect to a 700nm wavelength (abstract, par. [0017], for example; further reasserting that such application of light at 700nm, and optical cell having a path length of 5mm are not presently positively provided in the method of claim 9).
nd paragraph and the rejection of the claims thereunder.
By this, Yogi is not deficient in providing such a standard solution, in as much as required and presented herein, and Ziege provides an analogous and suitable secondary reference for the discussed light adjusting, wherein Ziege provides that it would have been obvious to one of ordinary skill in the art to modify Yogi to include adjusting the light quantity of the light source such that the detector outputs a predetermined value such as taught by Ziege in order to provide for a calibration operation that assures that the presently-operated system is being applied in a proper fashion so as assure proper operation and avoid unnecessary noise and inaccuracies arising in subsequent measurement assays. 

Remaining dependent claims 17 and 18 are rejected with respect to the further-applied reference of Browsher for the reasons discussed above in the body of the action.

Examiner further notes that claims 9 and 16-18, as amended, remain rejected under 35 USC 112 b/2nd paragraph for the particular reasons discussed above, wherein additional commentary and suggestions are provided with respect to the amended claims.
 
Claims 1-8, and 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for reasons discussed above in the body of the action, and thus claims 1-8 and 19-21 are withdrawn from consideration.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798